          Case 3:20-cv-01178-WVG Document 9 Filed 08/03/20 PageID.17 Page 1 of 3



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   GAYLE JANEEN GUEST,                                      Case No.: 20-CV-1178-WVG
12                                           Plaintiff,
                                                              ORDER GRANTING PLAINTIFF’S
13   v.                                                       MOTION TO PROCEED IN FORMA
     ANDREW SAUL, Commissioner of                             PAUPERIS
14
     Social Security,
15                                                            [Doc. No. 2.]
                                       Defendant.
16
17
18
19           Plaintiff files for leave to proceed in forma pauperis on the Complaint. (Doc. No. 2.)
20   The Court reviews Plaintiff’s complaint under 28 U.S.C. § 1915(e), as required when a
21   plaintiff files a motion to proceed in forma pauperis. The Court finds that the Complaint
22   sufficiently states a claim for relief. Thus, the Court GRANTS the IFP motion.
23                                      I.        MOTION FOR IFP
24           Plaintiff moves to proceed IFP under 28 U.S.C. § 1915. All parties instituting any
25   civil action, suit, or proceeding in a district court of the United States, except an application
26   for writ of habeas corpus, must pay a filing fee of $400. See 28 U.S.C. § 1914(a). An action
27   may proceed despite a plaintiff’s failure to prepay the entire fee only if the plaintiff is
28   granted leave to proceed IFP under 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d
                                                          1

                                                                                       20-CV-1178-WVG
       Case 3:20-cv-01178-WVG Document 9 Filed 08/03/20 PageID.18 Page 2 of 3



1    1176, 1177 (9th Cir. 1999). All actions sought to be filed IFP under § 1915 must be
2    accompanied by an affidavit, signed by the applicant under penalty of perjury, that includes
3    a statement of all assets which shows inability to pay initial fees or give security. CivLR
4    3.2.a.
5             Plaintiff’s only source of income is $190 per month in food stamps, and her expenses
6    add up to $190 per month. She also states she has not been employed within the past twelve
7    months. The Court finds that Plaintiff has sufficiently shown an inability to pay the filing
8    fee.
9                           II.    SCREENING UNDER 28 U.S.C. § 1915(e)
10            Under 28 U.S.C. § 1915(e)(2), when reviewing an IFP motion, the Court must rule
11   on its own motion to dismiss before the complaint is served. Lopez v. Smith, 203 F.3d 1122,
12   1127 (9th Cir. 2000). (“[S]ection 1915(e) not only permits but requires a district court to
13   dismiss an in forma pauperis complaint that fails to state a claim.”) The Court must dismiss
14   the complaint if it is frivolous, malicious, failing to state a claim upon which relief may be
15   granted, or seeking monetary relief from a defendant immune from such relief. 28 U.S.C.
16   § 1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (per curiam) (noting
17   28 U.S.C. § 1915(e)(2)(B) is “not limited to prisoners”); Lopez, 203 F.3d at 1127
18   (“[§] 1915(e) not only permits but requires a district court to dismiss an [IFP] complaint
19   that fails to state a claim.”).
20            Social security appeals are not exempt from the § 1915(e) screening requirement.
21   Hoagland v. Astrue, No. 12CV973-SMS, 2012 WL 2521753, at *1 (E.D. Cal. June 28,
22   2012); see also Lopez, 203 F.3d at 1129 (“section 1915(e) applies to all in forma pauperis
23   complaints.”). “Every plaintiff appealing an adverse decision of the Commissioner believes
24   that the Commissioner was wrong.” Hoagland, 2012 WL 2521753, at *3. “A complaint
25   merely stating that the Commissioner’s decision was wrong is plainly insufficient to satisfy
26   a plaintiff’s pleading requirement.” Schwei v. Colvin, No. 15CV1086-JCM-NJK, 2015 WL
27   3630961, at *2 (D. Nev. June 9, 2015). Instead, “[a] complaint appealing the
28   Commissioner’s denial of disability benefits must set forth a brief statement of facts setting
                                                    2

                                                                                    20-CV-1178-WVG
       Case 3:20-cv-01178-WVG Document 9 Filed 08/03/20 PageID.19 Page 3 of 3



1    forth the reasons why the Commissioner’s decision was wrong.” Hoagland, 2012 WL
2    2521753, at *2 (collecting cases) (emphasis added).
3          Based on the Court’s review of the Complaint, the Court finds Plaintiff has
4    sufficiently but barely satisfied the minimal pleading standards above by stating points of
5    error she assigns to the ALJ. (See Doc. No. 1 ¶ 9(a)-(d).)
6                                       III.   CONCLUSION
7          The motion to proceed IFP is GRANTED.
8          IT IS SO ORDERED.
9    DATED: August 3, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3

                                                                                 20-CV-1178-WVG
